UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 0.10% 1.48% 2.69% 2.54% 2.82% Class B -0.27% 0.74% 1.91% 1.76% 2.05% Class C -0.27% 0.74% 1.95% 1.77% 2.04% Adjusted for the Maximum Sales Charge Class A (max 2.00% load) -1.90% -0.55% 2.00% 2.12% 2.61% Class B (max 4.00% CDSC) -4.24% -2.26% 1.26% 1.58% 2.05% Class C (max 1.00% CDSC) -1.27% 0.74% 1.95% 1.77% 2.04% No Sales Charges Class S 0.17% 1.64% 2.88% 2.75% 2.98% Institutional Class 0.22% 1.74% 2.93% 2.79% 3.08% Barclays Capital 1-Year G.O. Bond Index+ 0.48% 1.24% 2.63% 3.36% 2.92% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.28% 2.60% 2.46% 2.76% Class B 0.54% 1.81% 1.70% 1.99% Class C 0.63% 1.82% 1.69% 1.98% Adjusted for the Maximum Sales Charge Class A (max 2.00% load) -0.75% 1.91% 2.04% 2.55% Class B (max 4.00% CDSC) -2.45% 1.16% 1.52% 1.99% Class C (max 1.00% CDSC) 0.63% 1.82% 1.69% 1.98% No Sales Charges Class S 1.43% 2.79% 2.67% 2.91% Institutional Class 1.53% 2.83% 2.71% 3.02% Barclays Capital 1-Year G.O. Bond Index+ 1.25% 2.60% 3.36% 2.92% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 0.86%, 1.68%, 1.65%, 0.78% and 0.60% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class A, B and C for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Short-Term Municipal Bond Fund — Class A [] Barclays Capital 1-Year G.O. Bond Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ April Income Dividend $ SEC 30-day Yield as of 4/30/11++ % Tax Equivalent Yield as of 4/30/11++ % Current Annualized Distribution Rate as of 4/30/11++ % ++The SEC yield is net investment income per share earned over the month ended April 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 0.76%, 0.00% 0.02%, 0.90% and 1.06% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 1.74%, 0.96%, 0.98%, 1.84% and 2.00%, for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Short Municipal Debt Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 36 of 82 44 3-Year 25 of 65 38 5-Year 42 of 55 75 Class B 1-Year 72 of 82 87 3-Year 53 of 65 81 5-Year 49 of 55 88 Class C 1-Year 72 of 82 87 3-Year 52 of 65 79 5-Year 48 of 55 86 Class S 1-Year 26 of 82 32 3-Year 18 of 65 28 5-Year 36 of 55 65 Institutional Class 1-Year 24 of 82 29 3-Year 16 of 65 25 5-Year 35 of 55 63 10-Year 5 of 33 15 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Short-Term Municipal Bond Fund .75% 1.50% 1.50% .60% .50% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 4/30/11 10/31/10 Revenue Bonds 55% 55% General Obligation Bonds 22% 23% ETM/Prerefunded Bonds 12% 9% Lease Obligations 10% 9% Open End Investment Companies 1% 4% 100% 100% Quality 4/30/11 10/31/10 AAA 23% 22% AA 48% 51% A 22% 19% BBB 6% 7% Not Rated 1% 1% 100% 100% Interest Rate Sensitivity 4/30/11 10/31/10 Effective Maturity 2.3 years 2.4 years Effective Duration 2.1 years 2.2 years Top Five State Allocations 4/30/11 10/31/10 Texas 11% 10% Florida 8% 9% Washington 7% 6% Ohio 6% 7% California 6% 6% Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, interest rate sensitivity and state allocations are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 98.0% Alabama 1.4% Auburn, AL, General Obligation, 144A, 4.85%, 11/1/2011 Jefferson County, AL, Sewer Revenue, Capital Improvement Warrants, Prerefunded, 5.0%, 2/1/2041, INS: FGIC Alaska 0.4% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Arizona 2.5% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, Health Facilities Authority, Hospital System Revenue, Phoenix Baptist Hospital & Medical Center, ETM, 6.25%, 9/1/2011, INS: NATL Arizona, State Department of Administration, Certificates of Participation, Series A, 5.0%, 10/1/2012, INS: AGMC Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, Prerefunded, 5.375%, 10/1/2013 Maricopa County, AZ, Industrial Development Authority, Single Family Mortgage Revenue, Series 2B, AMT, 5.55%, 3/1/2028, INS: Fannie Mae, Freddie Mac & Ginnie Mae Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 Snowflake, AZ, Sales & Special Tax Revenue, 4.0%, 7/1/2013 California 5.6% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.25%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank California, State Department of Water Resources Power Supply Revenue: Series M, 5.0%, 5/1/2013 Series G-4, 5.0%, 5/1/2016 California, State General Obligation, 5.25%, 4/1/2022 California, State Revenue Anticipation Notes, Series A-1, 3.0%, 5/25/2011 California, Statewide Communities Development Authority Revenue, Proposition 1A Receivables Program, 5.0%, 6/15/2013 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, AMT, 4.7%, 10/15/2012, INS: Fannie Mae, LIQ: Fannie Mae California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Citrus Gardens Apartments Project, 4.25%, 7/1/2012 Carlsbad, CA, Multi-Family Housing Revenue, Series A, AMT, 3.7%, 2/1/2013, LIQ: Fannie Mae Delta Counties, CA, Home Mortgage Finance Authority, Single Family Mortgage Revenue, Pacific Mortgage-Backed Securities, Series A, AMT, 6.7%, 6/1/2024, INS: Fannie Mae, Ginnie Mae & NATL Los Angeles County, CA, Tax & Revenue Anticipation Notes, 2.0%, 6/30/2011 Placer County, CA, Water Agency, Middle Fork Project, 3.75%, 7/1/2012 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 San Joaquin County, CA, Certificates of Participation, General Hospital Project, 5.25%, 9/1/2014, INS: NATL Colorado 1.9% Aurora, CO, Industrial Development Revenue, Series A, 5.375%, 12/1/2011 Colorado, Housing Finance Authority, Single Family Program, Series B-2, AMT, 6.4%, 11/1/2024 Colorado, Single Family Housing Revenue, Housing & Finance Authority, Class III, Series B-4, AMT, 5.0%, 5/1/2032, INS: NATL Denver, CO, City & County Airport Revenue, Series D, AMT, 7.75%, 11/15/2013 Denver, CO, City & County Certificates of Participation, Wastewater/Rosyn Properties, Series B, 2.0%, 12/1/2011 Douglas County, CO, School District No. 1, Douglas & Elbert Counties, Prerefunded, 5.0%, 12/15/2012, INS: NATL El Paso County, CO, Public Housing Revenue, Series A, AMT, 4.1%, 12/20/2012, INS: Ginnie Mae Connecticut 2.0% Connecticut, State Economic Recovery, Series A, 5.0%, 1/1/2012 Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure, Series B, 3.0%, 12/1/2011 Delaware 0.2% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.5% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 Florida 8.3% Brevard County, FL, Housing Finance Authority, Homeowner Mortgage Revenue, Series B, 6.5%, 9/1/2022, INS: Ginnie Mae Broward County, FL, Airport Systems Revenue, Series E, AMT, 5.25%, 10/1/2012, INS: NATL Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028, INS: Fannie Mae, Freddie Mac & Ginnie Mae Florida, Hurricane Catastrophe Fund, Finance Corp. Revenue, Series A, 5.0%, 7/1/2011, INS: NATL Florida, State Board of Public Education, Series C, 5.0%, 6/1/2015 Florida, State Board of Public Education, Capital Outlay: Series 2008-C, 4.0%, 6/1/2012 Series B, 5.5%, 6/1/2013 Florida, State Department Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Florida, State Department Environmental Protection Preservation Revenue, Florida Forever, Series A, 5.0%, 7/1/2011, INS: FGIC, NATL Hillsborough County, FL, Special Assessment Revenue, 5.0%, 3/1/2014, INS: FGIC, NATL Lee County, FL, Airport Revenue, Series A, AMT, 5.0%, 10/1/2012, INS: AGMC Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series B, 2.0%, 7/1/2012, INS: AGC Orange County, FL, Sales Tax Revenue, Series A, 5.125%, 1/1/2018, INS: FGIC, NATL Orlando, FL, Utilities Commission Systems Revenue, Series C, 3.0%, 10/1/2011 South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue: AMT, 3.0%, 10/1/2011 AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 3.4% Cobb County, GA, Housing Authority, Multi-Family Housing Revenue, Oakley Run Apartments Project, 4.75%, 3/1/2032, INS: Fannie Mae, LIQ: Fannie Mae Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 0.26%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, State General Obligation, Series G, 4.0%, 11/1/2011 Georgia, Municipal Electric Authority, Series A, 5.0%, 1/1/2021 Gwinnett County, GA, Water & Sewer Authority Revenue, Series A, 3.0%, 8/1/2011 Muscogee County, GA, School District, 3.0%, 12/1/2011 Hawaii 1.1% Hawaii, State Airports Systems Revenue, Series B, AMT, 5.0%, 7/1/2012 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2012 Hawaii, State Housing Finance & Development Corp., Single Family Mortgage Revenue, Series A, AMT, 5.2%, 7/1/2012, INS: Fannie Mae Idaho 0.2% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Class III, AMT, 5.15%, 7/1/2023 Class III, AMT, 5.4%, 7/1/2021 Series G-2, AMT, 5.75%, 1/1/2014 Series H-2, AMT, 5.85%, 1/1/2014 Class III, AMT, 5.95%, 7/1/2019 Series E, AMT, 5.95%, 7/1/2020 Illinois 4.4% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Chicago, IL, Public Building Commission Revenue, Chicago Transit Authority, ETM, 5.0%, 3/1/2012, INS: AMBAC Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Health Facilities Authority Revenue, 5.25%, 11/15/2013, INS: NATL Illinois, Railsplitter Tobacco Settlement Authority, 4.0%, 6/1/2013 Illinois, State Building, Series B, 5.0%, 6/15/2011 Lake County, IL, Forest Preserve District, Series A, 0.687%***, 12/15/2020 McLean & Woodford Counties, IL, Community Unit School District No. 5, Prerefunded, 6.375%, 12/1/2016, INS: AGMC Indiana 1.9% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Health Facilities Funding Authority, Series A, ETM, 5.75%, 9/1/2015 Indiana, Health Facility Financing Authority Revenue, Ascension Health, Series A-1, 5.0%, Mandatory Put 5/1/2013 @ 100, 11/1/2027 Indiana, Transportation Finance Authority, Highway Revenue, Series A, Prerefunded, 5.25%, 6/1/2016, INS: AGMC Tipton, IN, School District General Obligation, School Building Corp., 5.55%, 7/15/2012, INS: AGMC Kansas 0.6% Kansas, State Department of Transportation Highway Revenue, Series C-3, 0.19%**, 9/1/2023, SPA: JPMorgan Chase Bank Wichita, KS, Hospital Revenue, Facilities Improvement, Series III A, 3.0%, 11/15/2011 Kentucky 0.2% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Louisiana 0.6% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series A, 4.0%, 10/1/2012 Louisiana, Regional Transit Authority, Sales Tax Revenue, 3.0%, 12/1/2012, INS: AGMC Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.1% Maine, Finance Revenue Authority, Electronic Rate Stabilization, AMT, 5.2%, 7/1/2018, INS: AGMC Maine, State Housing Authority Mortgage Purchase, Series D-2, AMT, 5.0%, 11/15/2027 Maryland 2.6% Maryland, State & Local Facilities Loan, Capital Improvement: Series A, 5.0%, 3/1/2012 Series A, 5.5%, 8/1/2011 Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Maryland, University of Maryland, Systems Auxiliary Facility & Tuition Revenue, Series A, 5.0%, 4/1/2012 Prince Georges County, MD, Housing Authority, Single Family Mortgage Revenue: Series A, AMT, 3.9%, 8/20/2012, INS: Ginnie Mae Series A, AMT, 5.6%, 12/1/2034, INS: Fannie Mae, Freddie Mac & Ginnie Mae Series A, AMT, 7.0%, 8/1/2033, INS: Fannie Mae, Freddie Mac & Ginnie Mae Massachusetts 1.1% Massachusetts, Municipal Wholesale Electric Co., Power Supply Systems Revenue, Nuclear Project No. 4, Series A, 5.0%, 7/1/2011, INS: NATL Massachusetts, State General Obligation, Series A, 0.22%**, 9/1/2016, SPA: JPMorgan Chase Bank Michigan 3.8% Detroit, MI, Downtown Development Authority, Tax Increment Revenue, Capital Appreciation, Zero Coupon, 7/1/2011 Detroit, MI, Sewer Disposal Revenue, Series D, 0.804%***, 7/1/2032, INS: AGMC Detroit, MI, Water Supply System, ETM, 6.25%, 7/1/2012, INS: FGIC Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, Municipal Bond Authority Revenue, Clean Water Revolving, 4.0%, 10/1/2011 Michigan, Municipal Bond Authority Revenue, School Loan, Series A, 5.25%, 6/1/2011 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Michigan, Strategic Fund, Limited Obligation Revenue, United Jewish Project, 5.75%, 1/1/2012, LOC: Bank One NA Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport, Series A, AMT, 3.0%, 12/1/2012 Minnesota 0.5% Coon Rapids, MN, Multi-Family Housing Revenue, Brown Meadow Manor, Series A, AMT, 3.875%, 7/1/2014 Minneapolis & St. Paul, MN, Metropolitan Airports Commission, Airport Revenue, Series B, AMT, 5.0%, 1/1/2012 Minnesota, Single Family Housing Revenue, Housing Finance Agency, 5.2%, 1/1/2017 Mississippi 0.8% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Mississippi, Development Bank Special Obligation, DeSoto County Highway, Series A, 3.0%, 1/1/2012 Missouri 1.4% Missouri, Housing Development Community, Single Family Mortgage, AMT, 7.45%, 9/1/2031, INS: Fannie Mae, Ginnie Mae Missouri, State Highways & Transit Commission, State Road Revenue, Series A, Prerefunded, 5.0%, 2/1/2014 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040, INS: Fannie Mae, Ginnie Mae Series C, AMT, 5.6%, 9/1/2035, INS: Fannie Mae, Ginnie Mae Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027, INS: Freddie Mac Nevada 2.1% Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, School District General Obligation, 5.5%, 6/15/2013, INS: AGMC Las Vegas Valley, NV, Water District Improvement, Series A, 5.25%, 6/1/2017, INS: FGIC, NATL Nevada, Housing Division, Single Family Housing Revenue, Series B-1, 5.25%, 10/1/2017 Nevada, Housing Division, Single Family Mortgage, Series A, AMT, 5.15%, 10/1/2014 Nevada, Single Family Housing Revenue, Housing Division, Series A-2, AMT, 5.2%, 10/1/2018 Nevada, State Capital Cultural Improvement, Series B, 5.0%, 5/1/2011 New Jersey 2.1% Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series W, ETM, 5.0%, 3/1/2012 Series J-4, 5.0%, Mandatory Put 9/1/2014 @ 100, 9/1/2029, INS: AGMC New Jersey, State Transportation Trust Fund Authority, Series C, ETM, 5.0%, 6/15/2011 New Mexico 0.6% Farmington, NM, Pollution Control Revenue, Arizona Public Service Co., Series C, AMT, 2.875%, Mandatory Put 10/10/2013 @ 100, 9/1/2024 New Mexico, Mortgage Finance Authority, Second Mortgage Program, 144A, AMT, 6.5%, 1/1/2018 New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040, INS: Fannie Mae, Freddie Mac & Ginnie Mae New York 3.1% New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine: Series A, 4.0%, 7/1/2011 Series A, 5.0%, 7/1/2012 New York, State Local Government Assistance Corp., Series 8V, 0.24%**, 4/1/2019, SPA: JP Morgan Chase Bank New York, State Tollway Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2012 New York, Tobacco Settlement Financing Corp.: Series B, 5.0%, 6/1/2011 Series C-1, 5.25%, 6/1/2013 New York City, NY, Transitional Finance Authority, Future Tax Secured, Series A, 5.0%, 8/1/2018 New York, NY, Higher Education Revenue, Dormitory Authority, Series A, 5.25%, 5/15/2013 North Carolina 2.4% Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, East Carolina University Revenue: Series A, 4.0%, 10/1/2011 Series A, 4.0%, 10/1/2012 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, Municipal Power Agency, Number 1 Catawba Electric Revenue, Series A, 5.25%, 1/1/2013 North Carolina, State Grant Anticipation Revenue, Department of State Treasurer, 5.0%, 3/1/2012 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue, 4.0%, 11/1/2011 Ohio 6.3% Allen Country, OH, Hospital Facilities Revenue, Catholic Healthcare Partners, Series D, 0.27%**, 6/1/2034, LOC: JPMorgan Chase Bank Bowling Green, OH, Multi-Family Revenue, Village Apartments, Series A, 4.75%, 9/20/2011, INS: Ginnie Mae Columbus, OH, General Obligation, Series A, 5.0%, 6/15/2011 Mason, OH, Health Care Facilities, MCV Health Care Facilities Project, 5.25%, 2/20/2020, INS: Ginnie Mae Montgomery County, OH, Catholic Health Revenue, Series C-2, 4.1%, Mandatory Put 11/10/2011 @ 100, 10/1/2041 Ohio, State Building Facilities Authority, Administration Building Fund Project, Series B, 5.0%, 10/1/2013 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039, INS: Fannie Mae, Freddie Mac & Ginnie Mae Ohio, State Water Development Authority Revenue, Fresh Water Development: 5.375%, 12/1/2016 Prerefunded, 5.375%, 12/1/2016 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 2.3%, Mandatory Put 6/1/2011 @ 100, 6/1/2013 Oklahoma 0.0% Bryan County, OK, Economic Development Authority Revenue, Single Family Mortgage, Series A, 8.6%, 7/1/2010* Oregon 1.0% Gilliam County, OR, Solid Waste Disposal Revenue, Waste Management, Inc. Project, 1.7%, Mandatory Put 9/1/2011 @ 100, 10/1/2018 Oregon, State Department of Administrative Services, Certificates of Participation, Series A, 5.0%, 5/1/2012 Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 4.1% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical Center, Series A, 3.0%, 5/15/2011 Langhorne, PA, Hospital Revenue, Franciscan Health, St. Mary's Hospital Authority, Series A, 7.0%, 6/15/2015, INS: NATL Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State General Obligation: Series A, 5.0%, 2/15/2012 5.0%, 7/1/2013 Pennsylvania, State Industrial Development Authority Revenue, Economic Development, 5.5%, 7/1/2018, INS: AMBAC Philadelphia, PA, Airport Revenue, Series C, AMT, 4.0%, 6/15/2012 Philadelphia, PA, Industrial Development Revenue, Authority for Individual Development Senior Living Revenue: Series A, 4.7%, 7/1/2013 Series C, 4.7%, 7/1/2013 Series E, 4.7%, 7/1/2013 Philadelphia, PA, Multi-Family Housing Revenue, Series B, AMT, 4.5%, 10/1/2013 Pittsburgh, PA, Industrial Development Revenue, Urban Redevelopment Authority, Series A, 144A, 6.0%, 12/1/2011, LOC: PNC Bank NA Puerto Rico 3.3% Commonwealth of Puerto Rico, Highway & Transportation Authority Revenue, Series BB, 5.25%, 7/1/2018, INS: AMBAC Commonwealth of Puerto Rico, Public Improvement: Series A, 5.0%, 7/1/2011 Series A, 5.25%, 7/1/2012, INS: FGIC Series A, 5.5%, 7/1/2012, INS: FGIC Puerto Rico, Electric Power Authority Revenue, Series WW, 5.5%, 7/1/2021 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, 5.0%, Mandatory Put 8/1/2011 @ 100, 8/1/2039 South Carolina 0.8% Beaufort-Jasper, SC, Water & Sewer Authority, Waterworks & Sewer Systems Revenue, Series B, 4.0%, 3/1/2012 South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Carolina, State Public Service Authority Revenue, Series D, 5.25%, 1/1/2014, INS: AGMC South Dakota 0.1% South Dakota, Hospital & Healthcare Revenue, 5.4%, 8/1/2013, INS: AMBAC Tennessee 1.0% Jackson, TN, Hospital Revenue, Jackson-Madison County Project, 5.25%, 4/1/2014 Nashville, TN, Metropolitan Nashville Airport Authority Revenue, Series B, 4.0%, 7/1/2013, INS: AGMC Rutherford County, TN, Capital Outlay Notes, 4.0%, 4/1/2012 Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Texas 11.0% Dallas, TX, General Obligation, Series A, 5.0%, 2/15/2012 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Houston, TX, Airport Systems Revenue, Series A, 5.0%, 7/1/2016 Houston, TX, Utility System Revenue, First Lien, Series C-2A, 5.0%, Mandatory Put 5/15/2011 @ 100, 5/15/2034, INS: AMBAC Lubbock, TX, Electric Light & Power Systems Revenue, 4.0%, 4/15/2012 North Texas, Tollway Authority Revenue: Series E-2, 5.25%, Mandatory Put 1/1/2012 @ 100, 1/1/2038 Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 San Antonio, TX, Electric & Gas Revenue, Series A, 5.5%, 2/1/2013 Spring Branch, TX, Independent School District, 5.0%, 2/1/2012 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Dallas-Fort Worth International Airport Revenue, Series A, 5.0%, 11/1/2016 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Multi-Family Housing Revenue, Wintergreen Project, AMT, 4.85%, 9/20/2012, INS: Ginnie Mae Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.907%***, 9/15/2017 Texas, State Public Finance Authority Revenue, Unemployment Compensation: Series A, 5.0%, 7/1/2012 Series A, 5.0%, 1/1/2013 Texas, State Water Financial Assistance, Series E, 4.0%, 8/1/2011 Texas, Trinity River Authority, Regional Wastewater Systems Revenue, 5.0%, 8/1/2014 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Wichita Falls, TX, Water & Sewer Revenue, Prerefunded, 5.375%, 8/1/2024, INS: AMBAC Utah 1.4% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Salt Lake County, UT, General Obligation, 4.25%, 6/15/2013 Utah, Housing Finance Agency, Single Family Mortgage: Series A-2, Class III, AMT, 5.2%, 7/1/2011 Series A-2, Class II, AMT, 5.4%, 7/1/2016 Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Jordan School District, School Bond Guaranty Program, 4.0%, 6/15/2011 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Vermont 0.1% Vermont, Housing Finance Agency, Single Family, Series 23, AMT, 5.0%, 5/1/2034, INS: AGMC Virgin Islands 0.4% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2011 Virgin Islands, Water & Power Authority, Electric Systems Revenue, Series A, 4.0%, 7/1/2011 Virginia 4.2% Hampton, VA, Public Improvement, Series A, 4.0%, 1/15/2012 King George County, VA, Industrial Development Authority, Solid Waste Disposal Facility Revenue, Waste Management, Inc., Series A, AMT, 3.5%, Mandatory Put 5/1/2013 @ 100, 6/1/2023, GTY: Waste Management, Inc. Norfolk, VA, Capital Improvement, Series A, 5.0%, 3/1/2012 Virginia, College Building Authority, Educational Facilities Revenue, Public Higher Education Financing Program: Series B, 3.0%, 9/1/2011 Series A, 5.0%, 9/1/2011 Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program, Series B, 5.0%, 11/1/2016 Virginia, Upper Occoquan Sewer Authority, Regional Sewer Revenue, 5.0%, 7/1/2017, INS: AGMC Virginia, Water & Sewer Systems Revenue, Series B, 8.7%, 11/1/2011 Washington 6.7% King County, WA, Limited Tax, Series D, 4.0%, 12/1/2011 King County, WA, School District No. 410, Snoqualmie Valley: Series A, 5.0%, 12/1/2015, INS: AGMC Series A, Prerefunded, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Peninsula School District No. 401, 5.0%, 12/1/2015, INS: AGMC Port Seattle, WA, Passenger Facility Charge Revenue, Series B, AMT, 5.0%, 12/1/2012 Seattle, WA, Port Revenue, Series B, AMT, 5.625%, 4/1/2016, INS: NATL Washington, Energy Northwest Electric Revenue, Columbia Generating Station: Series A, 5.0%, 7/1/2013, INS: AGMC Series A, 5.5%, 7/1/2017, INS: AGMC Series A, 5.75%, 7/1/2018, INS: NATL Washington, Energy Northwest Electric Revenue, Project No. 3, Series A, 5.5%, 7/1/2013 Washington, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Waste Management, 1.75%, Mandatory Put 9/1/2011 @ 100, 6/1/2020 Wisconsin 1.6% Milwaukee County, WI, Airport Revenue, Series B, AMT, 5.0%, 12/1/2012 University of Wisconsin, Hospitals & Clinics Authority Revenue, Series A, 0.22%**, 4/1/2032, LOC: US Bank NA Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series D, AMT, 4.875%, 3/1/2036 Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Total Municipal Bonds and Notes (Cost $603,383,260) Shares Value ($) Open-End Investment Company 0.7% BlackRock MuniFund, 0.23%**** (Cost $4,258,541) % of Net Assets Value ($) Total Investment Portfolio (Cost $607,641,801)+ Other Assets and Liabilities, Net Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Bryan County, OK, Economic Development Authority Revenue, Single Family Mortgage, Series A* % 7/1/2010 * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of April 30, 2011. *** These securities are shown at their current rate as of April 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. **** Current yield; not a coupon rate. +The cost for federal income tax purposes was $607,641,801. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $8,354,673. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,576,332 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,221,659. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement LIQ: Liquidity INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (a) $
